Title: To Benjamin Franklin from ——— Olivier Baronne de Mahuet, 24 January 1778: résumé
From: Mahuet, —— Olivier, baronne de
To: Franklin, Benjamin


<Pont-à-Mousson in Lorraine, January 24, 1778, in French: I am sending you, open, a letter that I beg you to forward to Salem. It concerns, you will see, a relative that I believe I have there, and I should be glad to know how he stands and what he is doing; I hope you can get the letter to M. André Olivier. The bearer is the marquis de Potterat, captain of cavalry in the régiment d’Orléans; I am obliged to him for this opportunity to write a person as respected and famous as you.>